Title: James Madison to Thomas J. Wharton, 14 November 1826
From: Madison, James
To: Wharton, Thomas J.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Novr. 14. 1826
                            
                        
                        I have recd. Sir under cover of the 6th. your Discourse obligingly sent me, on the "Landing of William Penn".
                            The occasion interesting in itself is made the more so, by the judicious & impressive views with which you have
                            surrounded it. Such a tribute was well due to that renowned Lawgiver, and to the State which has made so good a use of his
                            bold and benevolent innovations. The Principles & Institutions of Penn, have long been the admiration of Philosophical
                            Politicians. They are now recommended to the world by a fair test of their value in practice; and the world is becoming
                            more prepared to regard the lessons they offer. Your Discourse, as far as its circulation may be extended, must contribute
                            to attract the attention which these merit. I thank you, Sir, for the pleasure its perusal has afforded me, with a tender
                            of my particular respects.
                        
                            
                                James Madison
                            
                        
                    